Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

1. Parties. The parties to this Separation Agreement and General Release
(“Agreement”) are:

a. Philip J. Koen, a resident of St. Louis, Missouri (“Employee”); and

b. Savvis, Inc. (“Company”).

2. Recitals.

a. Employee’s employment with Company will end on January 8, 2010 (“Separation
Date”); and

b. Employee and the Company are parties to an Agreement dated Effective
March 13, 2006, (as amended pursuant to amendments dated August 31, 2006 and
December 19, 2008) relating to Employee’s employment by the Company (as amended,
the “Employment Agreement”); and

c. Employee and Company desire to enter into this Agreement addressing
termination of Employee’s employment with the Company and, among other things,
Employee’s release of any claims to date related to Employee’s employment with
the Company, Employee’s termination of employment with the Company, and any and
all other claims Employee may have or has had against the Company; and

NOW THEREFORE, for and in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Employee and Company agree as follows:

3. Termination of Employment; Resignation From Board. The parties agree
Employee’s employment with Company and all of its Affiliates will terminate
effective at the close of business on the Separation Date. Effective on the
Separation Date, Employee shall also resign from the Board of the Company and
all of its Affiliates.

4. Payments, Benefits and Other Consideration. Company will provide the payments
and benefits described below so long as Employee submits this Agreement properly
executed to the Company and adheres to the promises and agreements set out in
this Agreement.

a. Severance. Employee will be entitled to (i) eighteen months’ of severance
pay, (ii) a pro rata share of any accrued bonus under Section 4(b) of the
Employment Agreement, (iii) continued contribution by the Company to Employee’s
premium cost for participation in the Company’s group medical and dental plans,
and (iv) the Final Compensation (as defined in the Employment Agreement), in
each case subject



--------------------------------------------------------------------------------

to, and in accordance with, the terms of the Employment Agreement (except that
the requirement in Section 5(d) of the Employment Agreement that Employee
deliver a Release of Claims shall be deemed satisfied as of the effective date
of this Agreement). Employee and the Company agree that the pro rata share of
Employee’s accrued bonus under Section 4(b) of the Employment Agreement is
$12,868 and that the first of the twelve monthly installment payments ($1,072.33
each) of such pro rated bonus shall be paid on the first payroll date after this
Agreement becomes effective. For purpose of determining Final Compensation,
(i) Employee has zero (0) days of accrued and unused vacation as of the date of
this Agreement and (ii) Employee’s accrued but unpaid bonus compensation for
2009 shall be the Employee’s bonus for the second half of 2009 under the
Company’s 2009 Annual Incentive Plan, which shall be a cash payment in the
amount of $161,452 and the vesting of 20,620 shares of restricted stock as soon
as practicable after the date this Agreement becomes effective or as otherwise
contemplated by section 22 of this Agreement.

b. Stock Options. The stock option granted to Employee during September 2009
(the “September Option”) shall, as of the date this Agreement becomes effective,
become vested as to 166,667 shares of the Company’s common stock, and the option
shall be immediately forfeited with respect to the balance of the shares covered
by the September Option. The September Option, to the extent vested, shall be
exercisable in accordance the terms of the Nonqualified Stock Option Agreement
evidencing the September Option, except that it shall be exercisable for a
period of eighteen months after termination of employment (subject to compliance
with the terms of the Nonqualified Stock Option Agreement evidencing the
September Option). The stock option granted to Employee on March 13, 2006 (the
“March Option”) shall, as of the date this Agreement becomes effective, become
vested as to all of the shares of the Company’s common stock as to which the
March Option is outstanding on the date this Agreement becomes effective. The
March Option shall be exercisable in accordance the terms of the Nonqualified
Stock Option Agreement evidencing the March Option for a period of eighteen
months after termination of employment (subject to compliance with the terms of
the Nonqualified Stock Option Agreement evidencing the March Option). All
outstanding stock options held by Employee other than the September Option and
the March Option shall be governed by the terms of their respective Nonqualified
Stock Option Agreements.

c. Preferred Stock Units. Employee shall, as of the date this Agreement becomes
effective, become fully vested in the Preferred Stock Units (“PSUs”) held by
Employee (covering 242,913 shares of the Company’s common stock) that remain
outstanding under the terms of Preferred Stock Unit Agreement between the
Company and Employee, as amended, evidencing the grant of the PSUs to Employee
on May 8, 2006 (the “PSU Agreement”). The PSUs shall be settled on the date and
in the manner provided for in the PSU Agreement and the applicable plan.

 

2 of 14



--------------------------------------------------------------------------------

d. Certain Expenses. The Company will reimburse Employee for reasonable travel
and business expenses through January 8, 2010, in accordance with the Company’s
existing business and travel expense reimbursement policies. The Company will
also reimburse Employee for reasonable expenses incurred by Employee during 2010
for the moving of household goods and two vehicles from Missouri to California
and closing costs incurred from the sale of Employee’s condominium in Clayton,
Missouri, subject to providing to the Company reasonable written documentation
of such expenses not later than January 31, 2011, and the Company shall
reimburse Employee for such documented expenses within 30 days after receipt;
provided however the total reimbursement for expenses shall not exceed
$50,000.00 (and there shall be no tax gross up of Employee by the Company).

e. Laptop Employee shall be permitted to retain his laptop with the prior
removal of all software licensed to the company and wiped by the company of any
and all information. The laptop is provided “as is”.

f. Acknowledgment of Consideration. Employee acknowledges that the payments and
benefits described above are more than he/she would otherwise receive absent
Employee’s execution of this Agreement and the promises set forth herein.

5. General Release of Claims. Employee, for and on behalf of Employee and
Employee’s heirs, beneficiaries, executors, administrators, successors, assigns,
and anyone claiming through or under any of the foregoing, hereby agrees to, and
does, remise, release and forever discharge Company, and its current and former
parents, subsidiaries, divisions, and affiliates, and their respective
shareholders, officers, directors, attorneys, agents, current and former
employees, successors and assigns (collectively referred to as “the Company
Releasees”) from any and all matters, claims, demands, damages, causes of
action, debts, liabilities, controversies, judgments and suits of every kind and
nature whatsoever, foreseen or unforeseen, known or unknown, which have arisen
or could arise between Employee and the Company Releasees from matters which
occurred prior to the date of execution of this Agreement, which matters include
but are not limited to Employee’s employment with the Company, the terms and
conditions of that employment, the termination of Employee’s employment with
Company, and matters arising from the offer and acceptance of this Agreement.
Employee understands that the provisions of this paragraph mean that Employee
cannot bring a lawsuit against the Company for any reason.

6. Agreement Not to File Suit. Employee, for and on behalf of Employee and
Employee’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming through or under any of the foregoing, agree that they will not
file or otherwise submit any charge, claim, complaint, arbitration request, or
action to any agency, court, organization, or judicial forum (nor will Employee
permit any person, group of persons, or organization to take such action on
Employee’s behalf) against the Company

 

3 of 14



--------------------------------------------------------------------------------

Releasees arising out of any actions or non-actions on the part of Company
arising before execution of this Agreement. Employee further agrees that to the
extent Employee has filed any claim, complaint, charge, arbitration request or
action against the Company, Employee will withdraw and dismiss the same with
prejudice. Employee further agrees that in the event that any person or entity
should bring such a charge, claim, complaint, or action on Employee’s behalf,
Employee hereby waives and forfeits any right to recovery under said claim and
will exercise his/her best efforts to have such claim dismissed. No provision of
this Agreement, however, shall be construed to prevent Employee from filing a
charge with the Equal Employment Opportunity Commission or a comparable state or
local agency to the extent Employee is permitted to do so by law. However,
Employee expressly waives and disclaims any right to compensation or other
benefit which may inure to Employee as a result of any such charge and hereby
expressly agrees to provide any such benefit or pay any such compensation
directly to the Company. Employee understands that the provisions of this
paragraph mean that Employee cannot bring a lawsuit against the Company for any
reason.

7. Claims Covered. The charges, claims, complaints, matters, demands, damages,
and causes of action referenced in paragraphs 5 and 6 above include, but are not
limited to, (i) any claims for commission payments; (ii) any breach of an actual
or implied contract of employment between Employee and Company; (iii) any claim
of unjust, wrongful, or tortious discharge (including any claim of fraud,
negligence, retaliation for whistleblowing, or intentional infliction of
emotional distress); (iv) any claim of defamation or other common-law action; or
(v) any claims of violations arising under the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
(including but not limited to the Older Worker’s Benefit Protection Act), the
Equal Pay Act, 29 U.S.C. Section 206(d), the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq., or any other
federal, state, or local statutes, ordinances, common laws or other laws of any
kind, whether or not relating to employment, or any claims for pay, commissions,
vacation pay, insurance, or welfare benefits or any other benefits of employment
with Company arising from events occurring prior to the date of this Agreement
other than those payments and benefits specifically provided herein.

8. No Waiver of Vested Rights. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement shall not adversely affect, alter, or
extinguish any vested right that the Employee may have with respect to any
pension or other retirement benefits to which the Employee is or will be
entitled by virtue of the Employee’s employment with the Company, and nothing in
this Agreement shall prohibit the Employee from enforcing such rights.

 

4 of 14



--------------------------------------------------------------------------------

9. No Waiver of Future Claims. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement does not constitute a waiver of any rights
or claims that may truly occur and arise after the date on which the Employee
executes this Agreement.

10. Representations and Warranties Regarding the FMLA and FLSA. Employee
represents and warrants that Employee is not aware of any circumstances which
might entitle Employee to a leave of absence under the Family and Medical Leave
Act (“FMLA”) or any fact which might justify a claim against the Company for
violation of the FMLA. Employee further represents and warrants that Employee
has received any and all wages and commissions for work performed and all
overtime compensation and FMLA leave to which Employee may have been entitled,
and that Employee is not currently aware of any facts or circumstances
constituting a violation by the Company and/or the Company Releasees of the FMLA
or the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.
(“FLSA”).

11. Re-Employment and Re-Instatement. Employee agrees that Employee will neither
apply for nor accept employment or re-employment with Company or any Company
Releasee, in any capacity whatsoever, including but not limited to placement as
a contingent worker (such as a contract hire, consultant, industry or technical
assistant, or independent contractor) and that Company has no obligation
whatsoever, contractual or otherwise, to rehire, re-employ, recall or contract
with Employee in any capacity in the future.

12. Non-Solicitation. During Employee’s employment with the Company, Employee
had access to confidential information and developed certain relationships with
employees and customers of the Company such that if Employee were allowed to
pursue relationships with the Company’s employees or customers, Employee would
have an unfair advantage based upon confidential information and/or
relationships developed. Therefore, Employee agrees that from the date of
execution of this Agreement until the expiration of a period of eighteen months
from the date of execution of this Agreement (the “Covered Period”), Employee
will not, directly or indirectly:

a. solicit or recruit for employment, offer employment to, hire, solicit, or
recruit for placement, place and/or offer to place with another company or
entity — on a temporary, permanent or contract basis, or otherwise — anyone who
at any time during the Covered Period, or during the 90 day period preceding the
Covered Period, is or was employed by the Company (a “Covered Employee”);
provided that, at the time of such solicitation, recruitment, offer of
employment, hiring, offer to place or placement, or any time during the ninety
(90) day period immediately preceding same, the Covered Employee is or was an
employee of the Company;

b. encourage, entice or persuade, or attempt to encourage, entice or persuade
any Company employee to leave the Company;

 

5 of 14



--------------------------------------------------------------------------------

c. solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them;

d. solicit or encourage (i) any customer of Company, (ii) any entity that had
been a customer with Company within six (6) months preceding Employee’s
Separation Date, (iii) any prospective customer the Company actively solicited
within one (1) year before the Separation Date, or (iv) any Affiliate of any of
the foregoing, to void, terminate or diminish its relationship with the Company
or any of its Affiliates; or

e. seek to persuade (i) any customer of the Company, (ii) any entity that had
been a customer with Company within six (6) months preceding Employee’s
Separation Date, (iii) any prospective customer the Company actively solicited
within one (1) year before the Separation Date, or (iv) any Affiliate of any of
the foregoing, to conduct with anyone else any business or activity which such
customer conducts with the Company or any of its Affiliates.

13. Reasonable Scope of Agreement. Employee acknowledges that the scope of this
Agreement, including without limitation the Confidentiality and Non-Solicitation
provisions of the Agreement, is reasonable in light of its narrow focus and the
legitimate interests of the Company to be protected.

14. Confidential Information.

a. Employee acknowledges that the Company and its Affiliates continually develop
Confidential Information, that Employee has developed Confidential Information
for the Company or its Affiliates and that Employee had possession of and access
to Confidential Information during the course of employment. Employee will
continue to comply with the policies and procedures of the Company and its
Affiliates in place during Employee’s employment for protecting Confidential
Information, and shall not disclose to any Person or use, other than as required
by applicable law, any Confidential Information obtained by Employee incident to
Employee’s employment or other association with the Company or any of its
Affiliates. The confidentiality obligation under this paragraph shall not apply
to information that is generally known or readily available to the public at the
time of disclosure or becomes generally known through no wrongful act on the
part of Employee or any other Person having an obligation of confidentiality to
the Company or any of its Affiliates.

b. Employee acknowledges and agrees all memoranda, notes, records, reports,
papers, drawings, designs, computer files in any media, documents, records,
tapes and other media of every kind and description relating to the business,
present or otherwise, of the Company or its Affiliates and any copies, in whole
or in part, thereof (the “Documents”), whether or not prepared by Employee,
shall be the sole and exclusive property of the Company and its Affiliates.
Employee represents that during Employee’s employment with the Company, Employee
took all action necessary to safeguard all Documents and has surrendered to the
Company all Documents in Employee’s possession or control.

 

6 of 14



--------------------------------------------------------------------------------

c. In the event Employee is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, deposition,
subpoena, civil investigative demand or similar process) to disclose any of the
Confidential Information, Employee shall, where permitted under applicable law,
rule or regulation, provide written notice to the Company promptly after such
request so the Company may, at its expense, seek a protective order or other
appropriate remedy (Employee agrees to reasonably cooperate with the Company in
connection with seeking such order or other remedy). In the event that such
protective order or other remedy is not obtained, Employee shall furnish only
that portion of the Confidential Information that Employee is advised by counsel
is required, and shall exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information. In
addition, Employee may disclose Confidential Information in the course of
inspections, examinations or inquiries by federal or state regulatory agencies
and self regulatory organizations that have requested or required the inspection
of records that contain the Confidential Information provided that Employee
exercises reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded to such Confidential Information. To the extent such
information is required to be disclosed and is not accorded confidential
treatment as described in the immediately preceding sentence, it shall not
constitute “Confidential Information” under this Agreement.

d. Certain Definitions.

“Affiliate” shall mean, with respect to any Person, all Persons directly or
indirectly controlling, controlled by or under common control with such Person,
where control may be by either management authority, contract or equity
interest. As used in this definition, “control” and correlative terms have the
meanings ascribed to such words in Rule 12b-2 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

“Confidential Information” shall mean any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in part or not, which, if disclosed by the
Company or its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) trade
secrets, the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
customers of the Company and its Affiliates, and (v) client lists and the people
and organizations with whom the Company and its Affiliates have business
relationships and the substance of those relationships. Confidential Information
also

 

7 of 14



--------------------------------------------------------------------------------

includes any information that the Company or any of its Affiliates have
received, or may receive hereafter, belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.

“Person” shall mean an individual, a corporation, a limited liability the
Company, an association, a partnership, an estate, a trust and any other entity
or organization.

15. Non-Disclosure Agreement. During Employee’s employment, Employee had access
to certain information that is proprietary in nature, the confidentiality of
which must be protected to prevent irreparable harm to the Company to the full
extent legally permitted to be protectable by the Company. Section 15 will not
be interpreted to preclude Employee from working for a competitor of Company
provided that Employee does not violate section 15.

a. Employee agrees from the date of this Agreement, Employee will not use for
the Employee’s benefit or for the benefit of others, or disclose to any person,
partnership, employer, corporation or other entity, any Company confidential or
proprietary information, specialized knowledge, trade secrets, confidential
information, object or source codes, research and development concepts, new
business or product ideas and concepts, customer lists, customer database
information, marketing concepts, marketing database information, methods of
operation, advertising concepts and programs, pricing and price-related
information, proposals to and working agreements and relationships with present
and prospective customers and suppliers, lease terms, the Company’s debt or
equity sources or their terms, the Company’s documentation standards or any
other data or property relating to the business of the Company in any way
accessed or obtained by Employee while employed by the Company. Notwithstanding
the foregoing, this paragraph will not apply to any information or material that
is published or otherwise becomes part of the public domain through no fault of
Employee or, subject to subsection b below, is independently developed by
Employee without reference to the Company’s confidential information. The
restrictions of this Agreement will not apply to information that is required to
be disclosed pursuant to the final order of a court of competent jurisdiction
provided that Employee advises Company of such order as soon as practical upon
learning of such order, cooperates with Company, if the Company so decides, in
seeking an order from a court to continue the protection of such information,
and discloses only such information as is finally ordered by such court. Any
notice required hereunder shall be in writing and shall be deemed given only
when delivered by confirmed overnight delivery service to Company at the
following address:

Attention: General Counsel

Savvis, Inc.

One Savvis Parkway

Town & Country, Missouri 63017

 

8 of 14



--------------------------------------------------------------------------------

Company from time to time may designate a different address for notices to be
sent by giving Employee notice of the different address.

b. Any and all inventions, discoveries, improvements, or creations (collectively
“Creations”) that Employee has conceived or made during the period of employment
in any way, directly or indirectly, connected with Company shall be the sole and
exclusive property of the Company. Creations that Employee creates solely on
his/her own time and solely with his/her own resources do not belong to Company.
Employee agrees that all copyrightable works created by Employee or under
Company’s direction in connection with Company’s business are “works made for
hire” and shall be the sole and complete property of Company and any and all
copyrights to such works shall belong to Company. To the extent such works are
not deemed to be “works made for hire,” Employee hereby assigns all proprietary
rights, including copyright, in these works to Company without further
compensation. Any Creation related to the business of Company disclosed or
exploited by Employee within one year following termination with Company, unless
proved to have been conceived and made by Employee after termination and in
compliance with this Agreement, shall also be deemed to be the property of
Company.

c. Company has expended a great deal of time, money and effort to develop and
maintain its confidential business information that, if misused or disclosed,
could be very harmful to its business and could cause Company to be at a
competitive disadvantage in the marketplace. Employee recognizes and
acknowledges that Employee had access to Confidential Information of the
Company, and that the Company, in all fairness, needs certain protection in
order to ensure that Employee does not misappropriate or misuse any trade secret
(s) or other Confidential Information or take any other action which could
result in a loss of the goodwill of the Company and, more generally, to prevent
Employee from having or providing others with an unfair competitive advantage
over the Company. To that end, Employee acknowledges the foregoing restrictions,
both separately and in total, are reasonable and enforceable in view of
Company’s legitimate interests in protecting the goodwill, confidential
information and customer loyalty of its business. To the extent that any
provision of this Agreement is adjudicated to be invalid or unenforceable
because it is somehow overbroad or otherwise unreasonable, that provision shall
not be void but rather shall be limited only to the extent required by
applicable law and enforced as so limited to the greatest extent allowed by law,
and the validity or enforceability of the remaining provisions of this Agreement
shall be unaffected and such adjudication shall not affect the validity or
enforceability of such remaining provisions.

d. Employee further agrees that in the event of any breach hereof the harm to
the Company will be irreparable and without adequate remedy at law and,

 

9 of 14



--------------------------------------------------------------------------------

therefore, that injunctive relief with respect thereto will be appropriate. In
the event of a breach or threatened breach of any of Employee’s obligations, the
Company shall be entitled, in addition to any other legal or equitable remedies
it may have in connection therewith (including any right to damages that it may
suffer), to temporary, preliminary and permanent injunctive relief restraining
such breach or threatened breach (without the obligation to post bond), together
with reasonable attorney’s fees incurred in preliminarily enforcing its rights
hereunder. Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of this paragraph, Employee will not
engage in any conduct inconsistent with or contrary to such paragraph until
after the question has been resolved by a final judgment of a court of competent
jurisdiction.

e. Employee agrees that if any part of Employee’s foregoing covenants or the
duration thereof is deemed too restrictive by a court of competent jurisdiction,
the court may alter the covenants and/or duration to make the same reasonable
under the circumstances, and Employee acknowledges that Employee shall be bound
thereby.

f. In no event shall any provision of the foregoing be waived or be deemed
waived by Company in the event that Company (a) delays enforcing any of its
rights or remedies with respect to any breach by Employee, or (b) modifies,
delays enforcing or fails to enforce any of its rights or remedies with respect
to any breach by any other employee of the Company who has executed or may
execute a document with terms that may be similar to or the same as those set
forth in this document.

16. Return of Property. Employee agrees to return all property belonging to
Company, including, but not limited to Employee’s laptop computer, keys,
security cards, credit card, parking cards and documents (including all copies
regardless of media) of any kind provided or shown to Employee throughout
Employee’s employment. Employee further agrees Employee has not copied or
otherwise replicated or retained any of the above or like data and things.

17. Non-Disparagement. Employee agrees not to criticize, denigrate or otherwise
disparage or cause disparagement, or make any disparaging remarks (“Disparage”),
to the media, the general public, or to any other person or entity about the
Company or the Company Releasees. In particular, but without limitation,
Employee will not Disparage the Company or the Company Releasees, to any of the
Company’s current, former or prospective customers or clients or any of the
Company’s current or former employees. Employee further represents and agrees
that Employee has not and will not engage in any conduct or take any action
whatsoever to cause or influence or which reasonably could be anticipated to
cause or influence any person or entity, including but not limited to, any past,
present or prospective employee of, or applicant for employment with the
Company, to initiate litigation, assert any other kind of claim or take any
other kind of adverse action against the Company or the Company Releasees.
Employee acknowledges that this provision constitutes a material term in this
Agreement,

 

10 of 14



--------------------------------------------------------------------------------

without which the Company would not enter into this Agreement. As a result, any
breach of this provision will be considered a material breach and will, among
all other available remedies, excuse the Company from any further obligations to
Employee under this Agreement, including any remaining payments set forth in
this Agreement. This shall not be construed as a limitation of remedies, and the
Company retains all rights to pursue any and all claims or actions against
Employee as a result of any disparaging remarks made in violation of this
paragraph or otherwise. The Directors of the Company agree not to publicly
Disparage Employee.

18. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

19. Knowing and Voluntary Agreement. Employee represents, declares, and agrees
that the undertakings of Company and the wage payments described above are for
the purposes of making a full and final compromise, adjustment, and settlement
of all claims hereinabove described and that the promises and payments hereunder
are good and valuable consideration that was otherwise unavailable to him/her.

20. Entire Agreement. This Agreement constitutes the entire agreement among the
parties and there are no other understandings or agreements, written or oral,
between them on the subject. There are no representations, agreements,
arrangements or understandings between the parties hereto concerning the subject
matter of this Agreement whether oral or written, which are not fully expressed
herein, and no unexecuted drafts of this Agreement or any notes, memoranda or
other writings pertaining hereto shall be used to interpret any of the
provisions of this Agreement. Notwithstanding the foregoing, the Nonqualified
Stock Option Agreements referenced in paragraph 4 hereof, the PSU Agreement, and
sections 5(d), 5(g), 6, 8, 9, 10(a), (b), and (d), and 11 through 24 of the
Employment Agreement shall remain in full force and effect, except that Employee
agrees that the non-competition provision in section 10(a) of the Employment
Agreement shall extend for eighteen months following the Separation Date.

21. Conflicts with respect to Restrictive Covenants. To the extent there exists
any conflict between the restrictive covenants concerning Employee in this
Agreement and those in the Employment Agreement, those provisions providing the
greater protection to the Company shall control.

22. Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including the exceptions thereto, to the extent
applicable, and the Company shall administer and interpret this Agreement in
accordance with such requirements. Notwithstanding any other provision hereof,
if any provision of this

 

11 of 14



--------------------------------------------------------------------------------

Agreement conflicts with the requirements of Section 409A of the Code, the
requirements of Section 409A of the Code shall supersede any such provision. In
no event will the Company or any of its Affiliates be liable for any additional
tax, interest or penalties that may be imposed on Employee by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code. To
the extent permitted under Section 409A of the Code, payments and benefits
provided to Employee shall not constitute deferred compensation subject to
Section 409A of the Code to the extent such payments and benefits (i) are
payable pursuant to the “short-term deferral” rule set forth in Treas. Reg. §
1.409A-1(b)(4), or (ii) to the extent they fail to qualify for the “short-term
deferral” rule, do not exceed the maximum amount calculated under the “two
times” rule of Treas. Reg. Section 1.409A-1(b)(9)(iii) (as determined by date
order of payment).

23. Choice of Law. Because of Company’s and Employee’s substantial contacts with
the State of Missouri, the fact that Company’s headquarters are located in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of and making of this Agreement in
Missouri, the parties agree that the Agreement shall be interpreted and governed
by the laws of the State of Missouri, without regard for any conflict of law
principles.

24. Choice of Forum. The parties to the Agreement irrevocably and
unconditionally (i) agree that any legal proceeding arising out of or in
connection with this Agreement shall be brought in a court of subject matter
jurisdiction located in the Eastern District of Missouri, (ii) consent to the
exclusive jurisdiction of such a court in any such proceeding, and (iii) waive
any objection to the laying of venue of any such proceeding in any such court.
The parties also irrevocably and unconditionally consent to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding and submit to personal jurisdiction in such venue.

25. Capacity to Settle. Employee represents and warrants that Employee has no
legal impediments (including bankruptcies) to fully and completely settle all
claims and to sign this Agreement. Employee further warrants that Employee is
the sole owner of all the claims Employee has released in this Agreement, and
that Employee has not assigned or transferred any such claim (or any interest in
any such claim) to any other person, and that Employee will indemnify, defend
and hold the Company Releasees harmless for any damages costs, fees or expenses
which they may incur if these representations and warranties are incorrect in
any respect.

26. Miscellaneous. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute the
Agreement; provided, however, that this Agreement shall not become effective
until completely conforming counterparts have been signed and delivered by each
of the parties hereto. The parties agree that this Agreement shall be binding
upon and inure to

 

12 of 14



--------------------------------------------------------------------------------

the benefit of Employee’s assigns, heirs, executors and administrators as well
as the Company, its parent, subsidiaries and affiliates and each of its and
their respective officers, directors, employees, agents, predecessors,
successors, purchasers, assigns, and representatives.

27. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and this Agreement shall always be construed or limited in conformity with such
provisions.

28. Consultation with Attorney. By executing this Agreement, Employee
acknowledges that, at the time he/she was presented with this Agreement for
his/her consideration, he/she was advised by a representative from Company, in
writing (by way of this paragraph of this Agreement), to consult with an
attorney about this Agreement, its meaning and effect, before executing this
Agreement.

29. Consideration Period and Revocation. Employee acknowledges that Employee was
first given a copy of this Agreement on January 8, 2010 (the “Offer Date”) and
that Employee was advised by Company that Employee could consider the offer for
twenty-one (21) days from the Offer Date. Company shall be deemed to have
revoked its offer to enter into this Agreement if Employee does not execute this
Agreement within twenty-one (21) days of the Offer Date, unless Company states
in writing otherwise. Employee has seven (7) days following the execution of
this Agreement to revoke said Agreement. This Agreement shall not become final
and binding upon Employee until the eighth (8th) calendar day following
Employee’s execution of this Agreement (the “Effective Date”). If Employee
revokes this Agreement, he/she shall do so in writing, by either hand-delivery
or certified mail return receipt requested, to:

Attention: General Counsel

Savvis, Inc.

One Savvis Parkway

Town & Country, Missouri 63017

30. Neutral Employment Reference. In response to any properly directed request
for reference, as defined below (a “Properly Directed Request”), the Company
will provide only job title, dates of employment, salary information and
indicate that Employee resigned Employee’s employment with the Company. A
Properly Directed Request is one that is directed to The Work Number® at
1-800-367-2884 or online at www.theworknumber.com

31. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

 

13 of 14



--------------------------------------------------------------------------------

32. Amendments and Severability. The parties hereto agree that this Agreement
may not be modified, altered or changed except by a written agreement signed by
the parties hereto. If any provision of this Agreement is held to be invalid,
the remaining provisions shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.

 

            Savvis, Inc.

                /s/ Philip J. Koen

   

                /s/ Eugene V. DeFelice

Philip J. Koen, Employee     Signature Date:  

            January 7, 2010

    By:  

                Eugene V. DeFelice

      Title:  

  Senior Vice President, GC & Sec

      Date:  

                1/7/10

 

14 of 14